EXHIBIT CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Jpak Group, Inc. (the “Company”) on Form 10-Q/A for the quarter ended March 31, 2008 filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Dongliang Su, Acting Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. Dated: November 3, 2008 /s/ Dongliang Su Dongliang Su Acting Chief Financial Officer (Principal Financial Officer and Accounting
